Citation Nr: 0947053	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a cerebrovascular 
accident, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy in all extremities, to include as secondary to 
diabetes mellitus.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Air Force from October 1963 to July 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that he was exposed to herbicides and 
pesticides during the performance of his duties as a military 
engineer entomologist, responsible for pest control at 
various facilities.  At one point, he was stationed in 
Thailand, at the Takhli Royal Thai Air Force Base; he states 
that he landed in Vietnam for refueling while traveling to 
his post.

In July 2009, the RO submitted a request to the Joint 
Services Records Research Center (JSRRC) in an attempt to 
verify the Veteran's exposure to herbicides at Tan Son Nhut 
Air Base, Vietnam, during July 1966, when he landed for 
refueling.  No inquiries were made regarding the Veteran's 
potential exposure to herbicides in Thailand.

Instead, the RO relied upon a VA Memorandum for the Record 
issued by VA describing the use of tactical herbicides, such 
as Agent Orange, in Thailand.  That memorandum stated that 
use of tactical herbicides was limited to a few months in 
1964.  The RO determined that the Veteran was not therefore 
exposed while in Thailand in 1966.  

However, the Memorandum also discussed potential exposure to 
commercial pesticides and herbicides in Thailand.  These 
products were used within the fenced perimeters of bases for 
foliage and insect control.  The Veteran's duties in service 
revolved around just such spraying.  The Memorandum noted 
that the Armed Forces Pest Control Board (now the Armed 
Forces Pest Management Board) maintains and provides listings 
of all approved herbicides and pesticides used on U.S. 
military installations, and has done so since 1957.  The 
memorandum directs that a request should be sent to JSRRC to 
request information regarding the Veteran's exposure to 
commercial herbicides and pesticides.  The RO did not do so.

A remand is required to make such an inquiry of JSRRC and the 
Armed Forces Pest Control Board (now the Armed Forces Pest 
Management Board).  The presumptions of service connection 
for certain diseases for herbicide exposed Veterans do not 
revolve around exposure to specific herbicides; the 
regulation instead specifies that component chemicals pose a 
danger.  As it is possible that the Veteran's duties exposed 
him to such chemicals, further development is required.

This development pertains directly to the Veteran's claim of 
service connection for diabetes mellitus, type II, which is a 
listed presumptive disease for herbicide exposed Veterans.  
38 C.F.R. § 3.309(e).  The remaining claims are inextricably 
intertwined with this issue, and cannot be resolved until 
service connection for diabetes has been fully addressed.

Accordingly, the case is REMANDED for the following action:

1. Send inquires to JSRRC and the Armed 
Forces Pest Control Board (now the Armed 
Forces Pest Management Board) to determine 
which herbicide and pesticide agents were 
used on and around Takhli Royal Thai Air 
Force Base, Thailand, in July 1966.  The 
agencies should be asked to specify, if 
possible, whether any such agents 
contained "2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and 
picloram." 38 C.F.R. § 3.307(a)(6)(i).

If the agencies are unable to provide the 
requested information, the RO must 
specifically address the likelihood of the 
Veteran's exposure to an "herbicide 
agent" in the performance of his duties 
based on the totality of the evidence of 
record, as directed by the Memorandum of 
Record.

2.  If, and only if, it is determined that 
the Veteran was exposed to an herbicide 
agent as defined in the regulations, 
schedule the Veteran for appropriate VA 
examinations to determine the nature and 
etiology of his claimed disabilities.  
Doctors should also be asked to comment on 
the impact of any disabilities upon the 
Veteran's occupational functioning.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


